DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/2020 is being considered
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resilient material and/or spring as claims 8-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 6.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6/1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Landingham (US 2011/0099745).
Regarding claim 1, Van Landingham discloses an apparatus for cleaning mop material for use with a bucket (Item 2),
 said apparatus comprising a wringer (Item 200) and a scrubbing apparatus (Item 19), 
said scrubbing apparatus comprising a first scrubbing member and a second scrubbing member (19a and b and/or Item 127 and 129 in Figure 38), 
said first scrubbing member and said second scrubbing member arranged substantially opposite one another (Figure 11), 
said first scrubbing member resiliently biased towards said second scrubbing member, such that the distance between said first scrubbing member and said second scrubbing member is variable to engage mop material inserted between said first scrubbing member and said second scrubbing member (Paragraphs [0040-41]).
Regarding claim 2, Van Landingham discloses the apparatus for cleaning mop material of claim 1, wherein said first scrubbing member and said second scrubbing member are arranged in a spaced relationship (Figure 11, spaced to receive the mop).
Regarding claim 3, Van Landingham discloses the apparatus for cleaning mop material of claim 2, wherein said first scrubbing member and said second scrubbing member are arranged to form a channel (Figure 5, spaced to receive the mop).
Regarding claim 4, Van Landingham discloses the apparatus for cleaning mop material of claim 3, wherein said channel's cross- sectional area can vary along its length (Item 9 is elastically supported by Item 17; Paragraphs [0040-41]).
Regarding claim 6, Van Landingham discloses the apparatus for cleaning mop material of any preceding claim, wherein at least one of said first scrubbing member and said second scrubbing member comprise bristles (Item 127 and 129 in Figure 38).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6/5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Landingham (US 2011/0099745).
Regarding claim 5, Van Landingham discloses the apparatus for cleaning mop material of claim 1.  Van Landingham fails to explicitly disclose wherein said first scrubbing member and said second scrubbing member are resiliently biased to abut one another in the absence of mop material inserted between said first scrubbing member and said second scrubbing member. Van Landingham discusses that the first and second scrubbing members are spaced enough to apply pressure to the mop but does not disclose what that spacing is.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the spacing between the first and second scrubbing members to be as close to zero as possible.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  By decreasing the spacing to zero, it would ensure the scrubbing members were always applying a pressure onto the mop.  Further in the instant application, Page 3 Lines 11-13 Applicant has failed to disclose any criticality for the claim limitation. 
Regarding claim 6, Van Landingham discloses the apparatus for cleaning mop material of any preceding claim, wherein at least one of said first scrubbing member and said second scrubbing member comprise bristles (Item 127 and 129 in Figure 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723